Citation Nr: 1226435	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable schedular rating for the service-connected bilateral hearing loss. 

2.  Entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouses 




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In September 2010 the Board remanded the issue of a compensable evaluation for the service-connected bilateral hearing loss to the RO/Appeals Management Center (AMC) for further development; specifically, for a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In July 2009 the Veteran testified before a Veterans Law Judge (VLJ).  In June 2012 the Veteran was notified that the VLJ who held the July 2009 hearing was no longer at the Board (due to retirement) and he had the right to a new hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.   In June 2012 the Veteran stated that he did not want a new hearing.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; however, these have been reviewed by the RO as discussed in the March 2012 Supplemental Statement of the Case (SSOC) and have now been reviewed by the Board.  

In October 2011 the Veteran filed a petition to reopen his previously denied claims of entitlement to service connection for a low back condition, a liver disorder, a kidney disorder, post concussion syndrome, cervicalagia, lacerations, of the face and nose, and right foot contusions, and filed a new claim for entitlement to service connection for a tumor/polyps on the vocal cords.  Those issues have now been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran's bilateral hearing loss disability is shown to be manifested at a level II hearing acuity in the right ear and a level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran a VCAA letter in September 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Board notes that the October 2007 Statement of the Case (SOC) and the November 2008 Supplemental Statement of the Case (SSOC) informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his initial rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's VA and private treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Board finds the September 2005 and October 2011 VA examinations for his service-connected bilateral hearing loss are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that the Veteran was informed in the September 2010 remand that the June 2009 private audiogram was not adequate for rating purposes and the reasons why.  The Veteran has not submitted any additional private audiograms or any addendum to that audiogram that would make it adequate.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Moreover, in light of the inadequacy of the private examination report, the Board remanded the case and obtained another VA examination to determine the current severity of the hearing loss.  Accordingly, there is no prejudice to the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594. When an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3. 

The April 2006 rating decision, continued the Veteran's noncompensable disability rating for his service-connected bilateral hearing loss.  The Veteran's hearing loss has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable rating for his bilateral hearing loss. 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

As noted, the Veteran's hearing loss does not fit either of these situations, so his hearing loss is calculated under Tables VI and VII.  There are two audiological evaluations of record: a September 2005 VA examination and an October 2011 VA examination.  The Board notes that as discussed herein above and in the September 2010 remand there is also a June 2009 private audiogram of record; however, it is does not meet the criteria under 38 C.F.R. § 4.485(a) and thus, will not be used for rating purposes. 

At the September 2005 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
30
65
80
51
LEFT
N/A
30
35
45
80
48

The speech recognition score for the right ear was 88 percent and the left ear was 84 percent.  The examiner's impression was that the Veteran had mild sensorineural hearing loss progressing to severe in the right ear and mild sensorineural hearing loss progressing to profound in the left ear.
 
At the October 2011 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
30
75
80
54
LEFT
N/A
30
40
45
75
48

The speech recognition score for the right ear was 84 percent and the left ear was 84 percent.  

After a careful review of the Veteran's claims file, the Board finds that the Veteran's service-connected bilateral hearing loss does not warrant a compensable rating.  Applying the determinations of the September 2005 examination to Table VI, the Veteran's right ear (puretone average 51 and speech discrimination 88 percent) is a Level II hearing loss and the Veteran's left ear (puretone average 48 and speech discrimination 84 percent) is a Level II hearing loss.  When a Level II and Level II hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Applying the determinations of the October 2011 examination to Table VI, the Veteran's right ear (puretone average 54 and speech discrimination 84 percent) is a Level II hearing loss and the Veteran's left ear (puretone average 48 and speech discrimination 84 percent) is a Level II hearing loss.  When a Level II and Level II hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Therefore, the Board accordingly finds that a compensable schedular rating for his service-connected bilateral hearing loss is not assignable.  

In sum, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss since when his VA examinations results are charted in Table VII, the result is a zero percent.  Therefore, a compensable schedular rating for bilateral hearing loss is not warranted.   The Board notes that the issue of an extraschedular evaluation is herein below addressed in the remand section. 


ORDER

A compensable rating for the service-connected bilateral hearing loss is denied. 


REMAND

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board finds this case presents unusual or exceptional circumstances, in that the Veteran's service-connected bilateral hearing loss does not warrant an increased rating based on the schedular rating criteria but, there is evidence indicating that he stopped working because his service-connected bilateral hearing loss. 

At the October 2011 VA examination it was noted that the Veteran's hearing loss impacted the ordinary conditions of daily life including his ability to work.  The VA examiner also opined that even with amplification the Veteran's ability to work effectively in both sedentary and physical employment settings would be adversely affected.  He further stated based on the Veteran's hearing loss, especially noting speech discrimination scores, the Veteran's ability to communicate effectively would be compromised and impaired hearing communication can result in a difficulty work environment, jeopardizing safety and productivity. 

As a result, a referral of the bilateral hearing loss claim to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's bilateral hearing loss claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b)  for consideration of whether an extraschedular rating is warranted for the Veteran's service-connected bilateral hearing loss.

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and thereafter, arrange for any additional development indicated.  The RO should then readjudicate the issue on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


